DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabourin (US 2015/0024335) in view of Mita et al (US 2013/0218293).
Regarding claim 1, a syringe, comprising: a syringe body 22, configured to receive a product for injection (fig 4), the syringe body having a first end, configured to be equipped with a needle holder (fig 5), and a second end opposite the first end (fig 1, second end being considered where wings 34 are located); gripping wings 34, at the second end of the syringe body (figs 4 and 5); a piston rod 24, mounted so as to be able to slide inside the syringe body, the piston rod having a first end and a second end (with 26), opposite the first end of the piston rod (fig 1); a stop, at the first end of the piston rod, and having an end-of-travel position inside the syringe body (fig 5 for unlabeled stop visible within syringe body; end-of-travel can be position shown in fig 5, or one in 
While Sabourin substantially discloses the invention as claimed, it does not disclose the mass of the pusher is greater than or equal to a threshold value beyond which the syringe has a center of gravity situated outside the syringe body when the stop is in the end-of-travel position.  
Sabourin is concerned with the center of gravity and its effect on weight distribution and balance (¶61).
Mita discloses a medical injector which adjusts the proximal most portion of the device (34, where Sabourin’s is the pusher 26) such that the center of gravity is positioned at the center of the surgeon’s hand holding the handpiece (¶35).
Figure 1 of Sabourin shows an instance where the fluid has not yet been injected and thus can be considered and end-of-travel position when one has just taken up fluid into the syringe and is ready for an injection.
Figure 5 of Sabourin shows an instance where the device is ready to take up fluid or (more importantly for relevance to this rejection) after it has dispensed fluid, making another end-of-travel position. 
In both instances, according to Mita, the optimal center of gravity will be outside of the syringe (proximal to the gripping wings). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Sabourin such that the mass of the pusher is greater than or equal to a threshold value beyond which the syringe has a center of gravity situated outside the syringe body when the stop is in the end-of-travel position as taught by Mita to achieve a center of gravity with the most optimal handling. 
This may be done two different ways in the case of Sabourin: either by making the center of gravity inside battery pack 28 in fig 5 such that more handling is achieved when taking up fluid, or along the plunger external to the battery pack 28 in fig 1 such that more handling is achieved when dispensing fluid.
Regarding claim 2, wherein the center of gravity is situated inside the piston rod
Regarding claim 3, wherein the center of gravity is situated in proximity to the second end the piston rod when the stop is in the end-of-travel position (see claims 1 and 2 above).  
Regarding cam 4, wherein the syringe body, the gripping wings, the piston rod, and the stop have a total mass (inherent), and the threshold value of the mass of the pusher is determined according to the total mass (see Sabourin’s teaching regarding the proximal most point of the device; regardless, this is inherent, the center of mass the entire device is, as the very term suggests, the center of that mass where the masses on either side are equal).
Regarding claims 7 and 12, while Sabourin substantially discloses the invention as claimed, it does not disclose wherein the gripping wings have a gripping surface with a surface area of between 700 mm2 and 800 mm2.  While Applicant and Sabourin both drew the device being used in a similar manner (fig 7 of application and fig 1 of Sabourin), the figures are not necessarily drawn to scale. Regardless, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine the appropriate area for the gripping surfaces of the wings (including 700 mm2 and 750 mm2) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and the available area is directly tied to one’s ability to grasp the device.
Regarding claim 8, wherein the gripping wings have a concave gripping surface oriented toward the first end of the syringe body (fig 4).  
Regarding claim 9, wherein the gripping wings extend along a longitudinal axis and have a transverse profile forming a convex surface (fig 4).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabourin (US 2015/0024335) in view of Mita et al (US 2013/0218293) and Mudd et al (US 2011/0288481)
Regarding claim 5, while Sabourin substantially discloses the invention as claimed, it does not disclose wherein the threshold value of the mass of pusher is 4 grams. 
Mudd discloses it is known that weight leads to lack of control due to user fatigue (¶5).  
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Sabourin such that the threshold value of the mass of pusher is 4 grams as taught by Mudd to minimize the weight of the device and thus reduce user fatigue and resulting control. 
Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabourin (US 2015/0024335) in view of Mita et al (US 2013/0218293) and Almoumen (US 2018/0133400)
Regarding claims 6 and 11, while Sabourin substantially discloses the invention as claimed, it does not disclose the pusher has a gripping surface with a surface area of between 800 mm2 and 900 mm2 nor the gripping surface of the pusher has an elliptical shape.  
Almoumen discloses an elliptical shaped pusher (¶45, as an obvious variant of a ring shaped thumb rest). And discloses many different surface areas (¶45, for example when a circle of 15-35 mm is used, such an area would be 176.6-961.6 mm2).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Sabourin such that the pusher has a gripping surface with a surface area of between 800 mm2 and 900 mm2 and the gripping surface of the pusher has an elliptical shape as these are both known, obvious variants on a ring plunger and an appropriate area for which one to apply pressure to a syringe for dispensing from said syringe.  
Claims 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabourin (US 2015/0024335) in view of Mita et al (US 2013/0218293) and Rhee et al (US 2014/0005668) with Polyone Versaflex Data Sheet as evidence (GLS OM 1060X-1 Technical Data Sheet).
Regarding claims 10, 13 and 14, while Sabourin substantially discloses the invention as claimed, it does not disclose the syringe body, the gripping wings, the piston rod, and the pusher are made at least partially of a first plastics material (such as polycarbonate); the pusher has a gripping surface at least partially made of a second plastics material different than the first plastics material and having a 4Attorney Docket No. 3926.03-P15181US (ICG110011 US) hardness of between 30 (or 50) Shore A and 70 Shore A; and  the gripping wings have another gripping surface made at least partially of the second plastics material.  
Rhee discloses a medical device which utilizes polycarbonate for some structures as it is a hard, durable plastic (¶89) and the part which may be gripped (such as the rotation knob 134, is made of a pliable, resilient and flexible polymeric material such as Versaflex (¶115). The GLS Versaflex having a Shore A hardness of 60 (see data sheet).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Sabourin such that the syringe body, the gripping wings, the piston rod, and the pusher are made at least partially of a first plastics material (such as polycarbonate); the pusher has a gripping surface at least partially made of a second plastics material different than the first plastics material and having a 4Attorney Docket No. 3926.03-P15181US (ICG110011 US) hardness of between 30 (or 50) Shore A and 70 Shore A; and the gripping wings have another gripping surface made at least partially of the second plastics material as taught by Rhee as polycarbonate is a hard, durable plastic and a different plastic with a shore A hardness of 60 makes the grippable surfaces less likely to slip out of a user’s hand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 20180318519) is relevant because it discloses a cap for a syringe where the cap has a center of gravity so that the syringe does not tip over. While the rejection above is the best rejection, Applicant should keep Lee in mind when amending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783